Exhibit 10.2

 

ESCROW AGREEMENT

 

This Escrow Agreement (the “Agreement”) is entered into as of March 11, 2008 by
and among Hamilton Acquisition, Inc., a Delaware corporation (“Buyer”), Stratum
Holdings, Inc., a Nevada corporation (“Seller”), and U.S. Bank National
Association, a national banking association (the “Escrow Agent”).

 

BACKGROUND

 

A.            Pursuant to a Securities Purchase Agreement (the “Purchase
Agreement”) by and among Buyer, Seller and CYMRI, L.L.C., a Nevada limited
liability company (“CYMRI”) and wholly owned subsidiary of Seller, Buyer will
acquire all of the outstanding capital stock of Petroleum Engineers, Inc., a
Louisiana corporation.

 

B.            In order to partially secure the indemnification obligations of
Seller and CYMRI under the Purchase Agreement, Buyer has deposited the sum of
$1,600,000 from the amounts payable to Seller under the Purchase Agreement with
the Escrow Agent.

 

C.            Buyer and Seller desire to appoint the Escrow Agent as the escrow
agent under this Agreement, and the Escrow Agent desires to accept such
appointment and to hold, invest, reinvest, administer and distribute the Escrow
Funds in accordance with the provisions of this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Appointment of the Escrow Agent.  Buyer and Seller hereby appoint
and designate the Escrow Agent as the escrow agent for the purposes set forth in
this Agreement, and the Escrow Agent hereby accepts such appointment under the
terms and conditions set forth in this Agreement.  Notwithstanding the
references in this Agreement to the Purchase Agreement, Buyer and Seller
acknowledge that the Escrow Agent is not a party to the Purchase Agreement for
any purpose or responsible for its interpretation or enforcement.

 

2.             Receipt of Escrow Funds.  On the date hereof, the Buyer shall
deposit, or cause to be deposited, with the Escrow Agent, the amount of
$1,600,000 by wire transfer of immediately available funds.  The Escrow Agent
acknowledges receipt of such amount and agrees to hold, invest, reinvest,
administer and distribute such amount and all interest and earnings thereon (the
“Escrow Funds”) in accordance with the terms of this Agreement.  The balance of
the Escrow Funds, which may be reduced from time to time by distributions made
to Buyer or Seller under this Agreement, is referred to as the “Escrow Fund
Balance.”

 

3.             Investment of Escrow Funds.  The Escrow Fund Balance, to the
fullest extent possible, will promptly be invested and reinvested as directed in
writing by Buyer and Seller.  If Buyer and Seller do not provide the Escrow
Agent with written directions regarding a choice of investments, the Escrow
Agent will invest the Escrow Fund Balance in the interest-bearing

 

--------------------------------------------------------------------------------


 

money market account identified on Exhibit B, which funds may be managed by an
affiliate of the Escrow Agent.  Notwithstanding anything in the foregoing to the
contrary, the Escrow Agent is authorized to reduce any investments to cash in
order to satisfy any claims against the Escrow Fund Balance to be distributed by
the Escrow Agent under this Agreement.  The Escrow Agent shall have no
responsibility or liability for any loss which may directly result from any
investment or sale of investment made pursuant to this Agreement, except for any
such losses arising from the Escrow Agent’s gross negligence or willful
misconduct.  Buyer and Seller acknowledge that the Escrow Agent is not providing
investment supervision, recommendations, or advice.

 

4.             Claims Against and Release of the Escrow Fund Balance.

 

(a)           Claims Notice.  In the event Buyer proposes to make any claim for
indemnification under the Purchase Agreement, Buyer shall deliver written notice
of such claim signed by an authorized officer of Buyer, in substantially the
form of Exhibit C (a “Claims Notice”), to the Escrow Agent and Seller, which
Claims Notice will state that Buyer has claims against Seller for which Buyer is
entitled to indemnification under the Purchase Agreement, and will specify in
reasonable detail the amounts and nature of the claims.

 

(b)           Seller’s Response.  Within 30 days after receipt of the Claims
Notice, Seller will deliver a written response to Buyer and the Escrow Agent,
accepting Buyer’s claims in whole or in part, or rejecting Buyer’s claims. 
Unless Seller accepts Buyer’s claims in whole, Seller’s response will include a
reasonably detailed statement of the reasons for that portion of Buyer’s claims
not being accepted by Seller.  If Seller accepts any portion of Buyer’s claims,
the Escrow Agent will promptly distribute to Buyer cash from the Escrow Fund
Balance equal to the amount of the claims accepted by Seller.  If Seller fails
to deliver a written response within such 30 day period, Seller will be deemed
to have accepted Buyer’s claims in whole, and the Escrow Agent will promptly
distribute to Buyer cash from the Escrow Fund Balance equal to the full amount
of Buyer’s claims.

 

(c)           Negotiation Period.  If Seller rejects all or any portion of
Buyer’s claims in accordance with Section 4(b), upon Buyer’s receipt of such
rejection, Seller and Buyer will attempt in good faith to settle such claims
within 90 days after the date of the Claims Notice.  If Buyer and Seller agree
to a settlement, Buyer and Seller shall jointly prepare and execute a memorandum
evidencing such settlement and deliver such memorandum to the Escrow Agent. 
Upon receipt of such memorandum, the Escrow Agent will promptly distribute to
Buyer cash from the Escrow Fund Balance in accordance with the terms of such
memorandum.

 

(d)           Dispute Resolution.  If Buyer and Seller fail to settle all of
Buyer’s claims within 90 days after the date of the Claims Notice, then either
Buyer or Seller may commence an action in federal or state court, or Buyer and
Seller may agree to binding arbitration, to resolve any such remaining claims. 
Upon receipt of a final non-appealable judgment of such court or an award, order
or judgment issued pursuant to such arbitration in favor of Buyer, the Escrow
Agent will promptly distribute to Buyer cash from the Escrow Fund Balance in
accordance with the terms of such judgment, award or order.

 

2

--------------------------------------------------------------------------------


 

5.             Scheduled Release of Escrow Fund Balance.

 

(a)           Promptly following the 24 month anniversary of the date of this
Agreement (the “Release Date”), the Escrow Agent will distribute the Escrow Fund
Balance to the Seller; provided that if there are any outstanding claims under a
Claims Notice as of the Release Date, then the Escrow Agent will retain an
Escrow Fund Balance equal to all such unsatisfied claims and the Escrow Agent
will distribute only the remaining balance to the Seller on the Release Date. 
Upon the resolution of any outstanding claim in favor of Seller after the
Release Date in accordance with Sections 4(c) and 4(d), the Escrow Agent shall
promptly distribute to Seller the amounts associated with such claim.  This
Agreement will remain in effect until all outstanding claims have been resolved
in accordance with the procedures set forth in this Agreement.

 

(b)           The parties agree that all earnings in any tax year on the Escrow
Funds will be reported as allocated to Buyer until the distribution of the
Escrow Funds (or portion thereof) is determined in accordance with this
Agreement and thereafter to Buyer and Seller in accordance with their respective
interests in the Escrow Funds, consistent with Proposed Treasury Regulation
Section 1.468B-8(e).  To offset Buyer’s tax liability related to such
allocation, prior to the distribution of all or any portion of the Escrow Fund
Balance to Seller, the Escrow Agent will distribute to Buyer cash from the
Escrow Fund Balance in the amount equal to 40% of the aggregate amount of net
taxable income of the Escrow Funds allocated to Buyer.

 

6.             Provisions Concerning the Escrow Agent.

 

(a)           Compensation.  The fees of the Escrow Agent and the reasonable
expenses and disbursements incurred by the Escrow Agent under this Agreement as
set forth on Exhibit A will be paid by Seller.  In the event that the Escrow
Agent is authorized to make distributions to any party to this Agreement
pursuant to and in accordance with the terms of this Agreement, and expenses and
disbursements are due and payable to the Escrow Agent pursuant to the terms of
this Agreement by the party receiving such disbursement, the Escrow Agent is
authorized to offset such amounts due and payable to it against such
disbursement to that party.

 

(b)           Resignation.  The Escrow Agent (and any successor escrow agent)
may resign from its duties under this Agreement at any time by delivering the
Escrow Fund Balance to any successor escrow agent jointly designated by Buyer
and Seller, or if such parties cannot agree on a successor within 30 days after
the Escrow Agent has given Buyer and Seller notice of its resignation, to any
court of competent jurisdiction, whereupon the Escrow Agent will be discharged
of and from any and all further obligations arising in connection with this
Agreement.  The resignation of the Escrow Agent will take effect on the earlier
of (i) the appointment of a successor escrow agent (including by a court of
competent jurisdiction) or (ii) the day that is 30 days after the date of
delivery of its written notice of resignation to Buyer and Seller.  If at that
time the Escrow Agent has not received a designation of a successor escrow
agent, the Escrow Agent’s sole responsibility after that time will be to retain
and safeguard the Escrow Fund Balance until its receipt of a designation of a
successor escrow agent, a joint written disposition instruction by Buyer and
Seller, or a final non-appealable order of a court of competent jurisdiction. 
The parties agree that any successor escrow agent (other than a court of
competent

 

3

--------------------------------------------------------------------------------


 

jurisdiction) will be a banking corporation or trust company having capital and
surplus in excess of $100,000,000, and organized under the laws of the United
States or of a State of the United States.

 

(c)           Limitation on Liability.  The duties of the Escrow Agent are only
those specifically set forth in this Agreement, and the Escrow Agent will incur
no liability whatsoever for acting as the escrow agent under this Agreement
except for its own willful misconduct or gross negligence.  The Escrow Agent
will have no responsibility with respect to the Escrow Fund Balance other than
to faithfully follow the instructions set forth in this Agreement.  The Escrow
Agent may consult with counsel and will be fully protected in any action taken
in good faith in accordance with the advice of counsel.  THE ESCROW AGENT SHALL
NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES
ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR
EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE
ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

 

(d)           Controversies.  If any controversy exists between or among any of
the parties to this Agreement or with any third person with respect to the
Escrow Fund Balance or the subject matter of this Agreement, the Escrow Agent
will not be required to take any action with respect thereto, but is authorized
to retain the Escrow Fund Balance until the Escrow Agent (i) receives a final
non-appealable order of a court of competent jurisdiction or a final non
appealable arbitration decision directing delivery of the Escrow Fund Balance,
(ii) receives a written agreement executed by each of the parties involved in
such disagreement or dispute directing delivery of the Escrow Fund Balance, in
which event the Escrow Agent shall be authorized to disburse the Escrow Fund
Balance in accordance with such final court order, arbitration decision, or
agreement, or (iii) files an interpleader action in any court of competent
jurisdiction, and upon the filing thereof and the deposit of the Escrow Fund
Balance with the court of competent jurisdiction, the Escrow Agent shall be
relieved of all liability as to the Escrow Fund Balance and shall be entitled to
recover attorneys’ fees, expenses and other costs incurred in commencing and
maintaining any such interpleader action.  The Escrow Agent shall be entitled to
act on any such agreement, court order, or final arbitration decision without
further question, inquiry, or consent.  The Escrow Agent will have no
responsibility for the genuineness or validity of any document or other item
deposited with it and will be fully protected in acting in accordance with any
written instructions given to it by the parties to this Agreement and believed
by the Escrow Agent to have been signed by the proper officers or other
representatives of the parties.  The Escrow Agent will not be required to
institute any legal action or to defend any legal proceedings which may be
instituted against it in respect of the subject matter of this Agreement.

 

(e)           Discharge of Escrow Agent.  Buyer and Seller may, by mutual
agreement at any time, remove the Escrow Agent as escrow agent under this
Agreement and substitute a

 

4

--------------------------------------------------------------------------------


 

different escrow agent.  Upon receipt of written notice thereof and payment of
any accrued but unpaid fees due under this Agreement, the Escrow Agent will
account for and deliver to such substitute escrow agent the Escrow Fund Balance
and all other amounts held by it under this Agreement, and the Escrow Agent will
be discharged from all liability under or in relation to this Agreement.

 

(f)            Indemnification.  Seller and Buyer, jointly and severally, will
indemnify, defend and hold harmless the Escrow Agent from and against any
liability or demand which the Escrow Agent incurs in the exercise or performance
of its powers and duties under this Agreement except those resulting from the
Escrow Agent’s gross negligence or willful misconduct.  The cost of any
indemnification arising under this Section will be paid one-half by Buyer and
one-half by Seller.

 

(g)           Tax Matters.  The Escrow Agent does not have any interest in the
funds in the Escrow Fund Balance and its possession of the Escrow Fund Balance
is incident to its duties as the Escrow Agent under this Agreement.  Any
payments of income from the Escrow Fund Balance will be subject to withholding
regulations then in force with respect to United States taxes.  The parties will
provide the Escrow Agent with appropriate Internal Revenue Service Forms W-9 for
tax identification number certification, or nonresident alien certifications.

 

(h)           No Financial Obligation.  No provision of this Agreement shall
require the Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights hereunder.

 

7.             Miscellaneous.

 

(a)           Governing Law; Jurisdiction.  This Agreement will be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice of law or conflict provision or rule (whether of
such State or any other jurisdiction) that would cause the laws of any other
jurisdiction to be applied.

 

(b)           Notices.  All notices required or permitted to be given under this
Agreement will be in writing and will be deemed given (i) when delivered in
person, (ii) three business days after being deposited in the United States
mail, postage prepaid, registered or certified mail addressed as set forth
below, (iii) on the next business day after being deposited with a nationally
recognized overnight courier service addressed as set forth below or (iv) upon
dispatch if sent by facsimile with telephonic confirmation of receipt from the
intended recipient to the facsimile number set forth below (or to such other
respective addresses as may be designated by notice given in accordance with the
provisions of this Section, except that any notice of change of address will not
be deemed given until actually received by the party to whom directed):

 

5

--------------------------------------------------------------------------------


 

If to Seller:

 

Stratum Holdings, Inc.

Attention:  Chairman/CEO

Three Riverway, Suite 1500

Houston, Texas 77056

Tel. No.:   713-479-7000

Fax No.:  713-973-6271

 

with a copy to:

 

Haynes and Boone, LLP

Attention:  Bryce Linsenmayer

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Tel. No.:   713-547-2007

Fax No.:  713-236-5540

 

If to Buyer:

 

Hamilton Acquisition, Inc.

Attention:  Chief Executive Officer

2040 North Loop West, Suite 390

Houston, Texas 77018

Tel. No.:  713-956-0956

Fax No.:  713-956-0365

 

and

 

ShoreView Industries

Attention:  Jeffrey A. Mudge

222 South Ninth Street, Suite 3230

Minneapolis, MN 55402

Tel. No.:  612-436-4283

Fax No.:  612-436-0576

 

with a copy to:

 

Lindquist & Vennum P.L.L.P.

Attention:  Dennis M. O’Malley and John D. Wambold

4200 IDS Center

80 South 8th Street

Minneapolis, MN 55402

Tel. No.:  612-371-3947

Fax No.:  612-371-3207

 

6

--------------------------------------------------------------------------------


 

If to the Escrow Agent:

 

U.S. Bank National Association

Attention:  Georgette Kleinbaum

EP-MN-WS3C

60 Livingston Avenue

St. Paul, Minnesota 55107

Tel. No.:  651-495-3922

Fax No.:  651-495-8096

 

with a copy to Buyer and Seller.

 

(c)           Entire Agreement.  This Agreement supersedes all prior agreements
between the parties with respect to the subject matter of this Agreement.  This
Agreement constitutes a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter.

 

(d)           Amendments and Waivers.  This Agreement may not be amended,
modified, altered or supplemented except by a written agreement executed by the
party to be bound thereby.  No failure or delay by any party to exercise any
right or remedy under this Agreement will constitute as a waiver of such right
or remedy.

 

(e)           Severability of Invalid Provision.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect.  Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

(f)            Successors and Assigns.  This Agreement is enforceable by, and
inures to the benefit of, the parties to this Agreement and their respective
successors and assigns.  Neither this Agreement nor any right, interest or
obligation under this Agreement may be assigned by any party to this Agreement
without the prior written consent of the other parties hereto and any attempt to
do so will be void; provided, however, that Buyer may assign any or all of its
rights and interests hereunder (i) to one or more of its affiliates, (ii) for
collateral security purposes to any lender providing financing to Buyer or its
affiliates and any such lender may exercise all of the rights and remedies of
Buyer hereunder, and (iii) to any subsequent purchaser of Buyer or any material
portion of its assets (whether such sale is structured as a sale of stock or
membership interests, a sale of assets, a merger or otherwise).

 

(g)           Rules of Construction.  Section headings contained in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, extend or describe the scope of this Agreement or the intent of any of
the provisions of this Agreement.  This Agreement has been negotiated on behalf
of the parties with the advice of legal counsel and no general rule of contract
construction requiring an agreement to be more stringently construed against the
drafter or proponent of any particular provision may be applied in the
construction or interpretation of

 

7

--------------------------------------------------------------------------------


 

this Agreement.  Unless otherwise expressly provided, the word “including” does
not limit the preceding words or terms.

 

(h)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission or e-mail of a PDF file will
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes.  Signatures
of the parties transmitted by facsimile or e-mail of a PDF file will be deemed
to be their original signatures for all purposes.  Any party delivering an
executed counterpart of this Agreement by facsimile or e-mail of a PDF file also
will deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart will not affect the validity,
enforceability, and binding effect of this Agreement.

 

(i)            Cumulative Remedies.  The powers, rights, privileges and remedies
provided in this Agreement are cumulative and not exclusive or alternative and
are in addition to any and all other powers, rights, privileges and remedies
granted by law, rule, regulation or instrument.  Nothing in this Agreement will
limit Seller’s indemnity obligations to Buyer under the Purchase Agreement to
the amount of the Escrow Fund Balance and Seller will continue to be obligated
to indemnify Buyer as provided in the Purchase Agreements irrespective of the
expiration or termination of this Agreement.

 

(j)            Further Assurances.  Each of the parties will execute and deliver
such additional instruments and other documents and will take such further
actions as may be necessary or appropriate to effectuate, carry out and comply
with all of the terms of this Agreement.

 

(k)           Merger or Consolidation.  Any corporation or association into
which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

(l)            Attachment of Escrow Fund Balance; Compliance with Legal Orders. 
In the event that any Escrow Fund Balance shall be attached, garnished or levied
upon by any court order, or the delivery thereof shall be stayed or enjoined by
an order of a court, or any order, judgment or decree shall be made or entered
by any court order affecting the Escrow Fund Balance, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to respond as it deems appropriate
or to comply with all writs, orders or decrees so entered or issued, or which it
is advised by legal counsel of its own choosing is binding upon it, whether with
or without jurisdiction.  In the event that the Escrow Agent obeys or complies
with any such writ, order or decree it shall not be liable to any of the parties
or to any other person, firm or corporation,

 

8

--------------------------------------------------------------------------------


 

should, by reason of such compliance notwithstanding, such writ, order or decree
be subsequently reversed, modified, annulled, set aside or vacated.

 

(m)          Patriot Act.  To help the government fight the funding of terrorism
and money laundering activities, federal law requires all financial institutions
to obtain, verify and record information that identifies each person who opens
an account.  For a non-individual person such as a business entity, a charity, a
trust or other legal entity the Escrow Agent requires documentation to verify
such entity’s formation and existence as a legal entity.  The Escrow Agent may
also ask to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation.

 

(n)           Security Advice Waiver.  The parties acknowledge that regulations
of the Comptroller of the Currency grant parties the right to receive brokerage
confirmations of security transactions as they occur.  The parties specifically
waive such notification to the extent permitted by law and acknowledge that
parties will receive periodic cash transaction statements, which will detail all
investment transactions.

 

* * * * *

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

THE ESCROW AGENT:

SELLER:

 

 

U.S. BANK NATIONAL ASSOCIATION

STRATUM HOLDINGS, INC.

 

 

 

 

By:

 

/s/ Georgette Kleinbaum

 

By:

 

/s/ D. Hughes Watler, Jr.

Its:

 

Assistant Vice President

 

Its:

 

Chief Financial Officer

 

 

 

 

 

 

BUYER:

 

 

 

HAMILTON ACQUISITION, INC.

 

 

 

 

 

By:

 

/s/ Charles R. Brown II

 

Its:

 

Chief Executive Officer

 

[Signature Page to Escrow Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FEES AND EXPENSES

 

I.

Acceptance Fee:

$750

 

 

 

 

The acceptance fee includes the administrative review of documents, initial
set-up of the account, and other reasonably required services up to and
including the closing. This is a flat one-time fee, payable at closing.

 

 

 

II.

Annual Administration Fee:

$0

 

 

 

 

Annual administration fee for performance of the routine duties of the
Depositary associated with the management of the account. Administration fees
are payable in advance.

 

 

 

III.

Out-of-Pocket Expenses:

At Cost

 

 

 

 

Reimbursement of expenses associated with the performance of our duties,
including but not limited to fees and expenses of legal counsel, accountants and
other agents, tax preparation, reporting and filing, publications, and filing
fees.

 

 

 

IV.

Extraordinary Expenses:

At Cost

 

 

 

 

Extraordinary services are duties or responsibilities of an unusual nature,
including termination, but not provided for in the governing documents or
otherwise set forth in this schedule. A reasonable charge will be assessed based
on the nature of the service and the responsibility involved. At our option,
these charges will be billed at a flat fee or our hourly rate then in effect.

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.

 

For a non-individual person such as a business entity, a charity, a Trust or
other legal entity we will ask for documentation to verify its formation and
existence as a legal entity. We may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

U.S. BANK NATIONAL ASSOCIATION

MONEY MARKET ACCOUNT

DESCRIPTION AND TERMS

 

U.S. Bank MMkt Acct – ImoneyNet, Cusip 9AMMF05i7, DDAWAC

 

The U.S. Bank Money Market account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank.   Selection of this investment includes authorization to
place funds on deposit with U.S. Bank.

 

U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366).  This method applies a daily periodic rate to the principal
balance in the account each day.  Interest is accrued daily and credited monthly
to the account.  Interest rates are determined at U.S. Bank’s discretion, and
may be tiered by customer deposit amount.

 

The owner of the account is U.S. Bank as Agent for its trust customers.  U.S.
Bank’s trust department performs all account deposits and withdrawals. The
deposit account is insured by the Federal Deposit Insurance Corporation up to
$100,000.

 

AUTOMATIC AUTHORIZATION

 

In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CLAIMS NOTICE

 

                               , 200    

 

U.S. Bank National Association

Attention:  Georgette Kleinbaum

EP-MN-WS3C

60 Livingston Avenue

St. Paul, Minnesota 55107

Fax No.:  651-495-8096

 

Stratum Holdings, Inc.

Attention:  Chairman/CEO

Three Riverway, Suite 1500

Houston, Texas 77056

Fax No.:  713-973-6271

 

Ladies and Gentlemen:

 

Reference is hereby made to the Escrow Agreement, dated as of March 11, 2008
(the “Escrow Agreement”), by and among Hamilton Acquisition, Inc., a Delaware
corporation (“Buyer”), Stratum Holdings, Inc., a Nevada corporation (“Seller”),
and U.S. Bank National Association, a national banking association (the “Escrow
Agent”).  Capitalized terms used but not defined herein have the meanings given
to them in the Escrow Agreement.

 

Pursuant to Section 4(a) of the Escrow Agreement, this Claims Notice will serve
as instructions to the Escrow Agent to deliver $[                          ] of
the Escrow Fund Balance to the Buyer for [(i) specify the portion of Escrow Fund
Balance, which amount shall take into account any applicable limitations set
forth in the Securities Purchase Agreement, and (ii) describe in reasonable
detail the matter or matters entitling Buyer to such portion of the Escrow Fund
Balance and the aggregate dollar amount of the claims (including the amount by
which the amounts claimed hereunder exceed the limitations set forth in the
Purchase Agreement)] via wire transfer as follows:

 

[specify the Buyer wire transfer instructions].

 

Unless the Escrow Agent and Buyer receive a written notice from Seller rejecting
Buyer’s claims in whole or in part within 30 days following the receipt of this
Claims Notice, such amount must be delivered to Buyer as promptly as possible
after the expiration of such 30-day period.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Hamilton Acquisition, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------